Citation Nr: 1501387	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder to include degenerative disc disease, degenerative joint disease, and a pinched neck nerve.  

2.  Entitlement to service connection for a recurrent throat disorder to include gastroesophageal reflux disease (GERD).  

3.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's depressive mood disorder for the period prior to January 5, 2009.  

4.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's depressive mood disorder for the period from January 5, 2009, to May 21, 2010.  

5.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's depressive mood disorder for the period on and after May 22, 2010.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to October 16, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1970 to July 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a throat disorder; denied service connection for both cervical spine degenerative joint disease and a pinched neck nerve; and denied an increased disability evaluation for the Veteran's depressive mood disorder.  In July 2009, the RO increased the evaluation for the Veteran's depressive mood disorder from 30 percent to 50 percent and effectuated the award as of January 5, 2009.  In June 2011, the RO increased the evaluation for the Veteran's depressive mood disorder from 50 percent to 70 percent and effectuated the award as of May 22, 2010.  In August 2011, the RO, in pertinent part, granted a TDIU and effectuated that award as of October 16, 2010.  In November 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In April 2012, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a throat disorder and remanded that issue and the issues of service connection for a cervical spine disorder and an increased evaluation for the Veteran's psychiatric disorder to the RO for additional action.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for both a cervical spine disorder and a throat disorder and a TDIU for the period prior to October 16, 2010, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Prior to January 5, 2009, the Veteran's depressive mood disorder was shown to be productive of no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressive symptoms; slightly circumstantial thought processes; and Global Assessment of Functioning (GAF) scores of 52 and 70.  

2.  From January 5, 2009, to May 21, 2010, the Veteran's depressive mood disorder was shown to be productive of no more than occupational and social impairment with deficiencies in areas such as work, family relations, judgment, and mood due to symptoms including progressive depressive symptoms including insomnia, anergy, anhedonia, and poor concentration; social isolation; fair to limited insight and judgment; and occasional suicidal thoughts without intention or plan.  

3.  On and after May 22, 2010, the Veteran's depressive mood disorder has been shown to be productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood which renders him "totally and permanently unemployable" due to symptoms including a depressed mood, anxiety, suspiciousness, "near continuous panic or depression affecting the ability to function independently, appropriately, and effectively;" chronic sleep impairment; "mild memory loss, such as forgetting names, directions, or recent events;" a flattened affect; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; "difficulty in establishing and maintaining effective work and social relationships;" "difficulty in adapting to stressful circumstances, including work or a work-like setting;" suicidal ideation; neglect of personal appearance and hygiene; "intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene" and GAF scores of between 40 and 52.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for the Veteran's depressive mood disorder for the period prior to January 5, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).  

2.  The criteria for a 70 percent evaluation for the Veteran's depressive mood disorder for the period from January 5, 2009, to May 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).  
3.  The criteria for a 100 percent schedular evaluation for the Veteran's depressive mood disorder for the period on and after May 22, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran including a March 2008 notice which informed him of the evidence generally needed to support a claim for an increased evaluation and effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The March 2008 VCAA notice was issued to the Veteran prior to the August 2008 rating decision from which the instant appeal arises.  The issue was readjudicated in the August 2009 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple VA psychiatric evaluations.  The examination reports are of record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that all relevant records were reviewed and the opinions requested were provided.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript has been incorporated into the record.  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may have submitted in support of his claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All identified and available relevant documentation has been secured and all relevant facts have been developed as to the issue of the evaluation of the Veteran's depressive mood disorder.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Evaluation 

The Veteran asserts that a 100 percent schedular evaluation is warranted for his depressive mood disorder as his psychiatric disability has increased in severity and renders him permanently and totally unemployable.  

The report of a May 1972 VA examination for compensation purposes states that the Veteran was diagnosed with chest pain with psychophysiological manifestations.  In July 1972, the RO established service connection for a psychophysiological musculoskeletal reaction; assigned a 10 percent evaluation for that disability; and effectuated the award as of July 16, 1971.  The report of a September 2007 VA psychiatric examination states that the Veteran was diagnosed with a depressive mood secondary to general medical condition.  In October 2007, the RO recharacterized the Veteran's service-connected psychiatric disorder as a depressive mood disorder; assigned a 30 percent evaluation for that disability; and effectuated the award as of July 10, 2007.  In July 2009, the RO increased the evaluation for the Veteran's depressive mood disorder from 30 percent to 50 percent and effectuated the award as of January 5, 2009.  In June 2011, the RO increased the evaluation for the Veteran's depressive mood disorder from 50 percent to 70 percent and effectuated the award as of May 22, 2010.   In August 2011, the RO, in pertinent part, granted a TDIU and effectuated that award as of October 16, 2010.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A 30 percent evaluation is warranted for a depressive mood disorder including major depressive disorder which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of 31 to 40 denotes some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of 61 to 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A.  Period Prior to January 5, 2009

At a September 2007 VA examination for compensation purposes, the Veteran complained of anger and being "a little depressed."  He reported that he worked full-time for the United States Postal Service (USPS) and "sometimes puts in overtime."  On mental status examination, the Veteran exhibited a "sad and constricted" mood; logical and goal-directed thought processes; and no current suicidal or homicidal ideation or hallucinations.  The Veteran was diagnosed with a depressive mood disorder secondary to general medical condition.  A GAF score of 52 was advanced.  

A May 2008 VA psychiatric treatment record states that the Veteran complained of feeling "down or hopeless," tired, guilty, and being a failure; suicidal ideation; and impaired concentration and sleep.  A June 2008 VA mental health clinic treatment record relates that the Veteran reported that he was employed part-time "at paratransit" and divorced.  He was observed to be adequately groomed.  On mental status examination, the Veteran exhibited a neutral mood; a "baseline rather restricted" affect; goal-directed thought processes; and no suicidal or homicidal ideation, hallucinations, or overt delusions.  The treating psychiatrist commented that the Veteran's history was "more consistent with a possible schizotypal [personality disorder]."  

A June 2008 VA psychiatric evaluation notes that the Veteran complained of recurrent stress.  He reported that: he had recently retired from the USPS; was currently employed on a part-time basis "with paratransit services;" was divorced; and had a long-term girlfriend.  He was observed to be well-dressed and well-groomed; alert; and oriented times three.  On mental status examination, the Veteran exhibited a euthymic and "full range[d]" affect; a congruent mood; linear, goal-oriented, and slightly circumstantial thought processes; fair insight and judgment; grossly intact cognition; and no suicidal or homicidal ideation, hallucinations, or delusions.  The Veteran was diagnosed with major depressive disorder and "consider schizoaffective disorder."  A GAF score of 70 was advanced.  

Prior to January 5, 2009, the Veteran's depressive mood disorder was shown to be productive of  no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressive symptoms; slightly circumstantial thought processes; and GAF scores of 52 and 70.  Treating VA psychiatric personnel deemed that the Veteran's comments as to suicide did not constitute suicidal ideation.  The Veteran reported that while he had retired from long-term employment with the USPS, he was currently working on a part-time basis as a paratransit driver.  Given such facts, the Board concludes that a 30 percent evaluation and no higher is warranted for the Veteran's depressive mood disorder for the period prior to January 5, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434.  

B.  Period from January 5, 2009, to May 21, 2010

A January 15, 2009, VA mental health clinic treatment record states that the Veteran complained of worsening depressive symptoms including "insomnia, anergy, anhedonia, [and] poor concentration;" social isolation; and suicidal ideation.  He reported that he worked three days a week "driving a paratransit" and "sometimes he gets irritated and gets into verbal altercations with his supervisors."  The Veteran was observed to be well-dressed and oriented times three.  On mental status examination, he exhibited a polite and mildly restricted affect; a depressed and irritable mood; goal-directed thought processes; fair to limited insight and judgment; occasional suicidal thoughts without intention or plan; and no homicidal ideation, hallucinations, or delusions.  An assessment of major depressive disorder was advanced.  

An April 2009 VA mental health clinic treatment record conveys that the Veteran reported that he had "lost his job because of my depression."  He clarified that he "was driving for SEPTA Connect" and could no longer focus or concentrate so as to perform his required duties.  On mental status examination, he was observed to be oriented times three and to have no hallucinations or delusions.  

A December 2009 VA mental health clinic treatment record indicates that the Veteran complained of occasional irritability.  He reported that he was working as a part-time paratransit driver.  The Veteran was observed to be neatly dressed and oriented times three.  On mental status examination, the Veteran exhibited a "mildly restricted affect;" a "better" mood; "adequately goal-directed" thought processes; "fair to limited" insight and judgment; "no recent suicidal or homicidal ideation;" and no hallucinations or delusions.  An assessment of major depressive disorder "recurrent but now again in remission with medication" was advanced.  

An April 2010 VA mental health clinic evaluation states that the Veteran complained about a crisis involving his ex-wife.  The Veteran was observed to be neatly dressed; oriented times three; and "fixated on his gastric reflux."  On mental status examination, the Veteran exhibited a restricted affect; a depressed mood; tangential and ruminative thought processes; limited insight and judgment; and no suicidal or homicidal ideation, hallucinations, or delusions.  

During the period from January 5, 2009, to May 21, 2010, the Veteran's depressive mood disorder was shown to be productive of no more than occupational and social impairment with deficiencies in areas such as work, family relations, judgment, and mood due to symptoms including progressive depressive symptoms including insomnia, anergy, anhedonia, and poor concentration; social isolation; fair to limited insight and judgment; and occasional suicidal thoughts without intention or plan.  The Board finds that the Veteran's service-connected psychiatric disability picture most closely approximates the schedular criteria for a 70 percent evaluation.  The record during the relevant time period does not reflect that the Veteran's depressive mood disorder was productive of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; delusions or hallucinations; an intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran's psychiatric symptoms were not found by any competent professional to have been so frequent and disabling as to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Therefore, the Board concludes that a 70 percent evaluation and no higher is warranted for the Veteran's PTSD during the period from January 5, 2009, to May 21, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434.  

C.  Period on and after May 22, 2010

At a May 22, 2010, VA psychiatric examination, the Veteran complained of worsening psychiatric symptoms including a recurrent sad mood, irritability, impaired concentration and focus, social isolation, fatigue, and suicidal ideation.  He reported that he was currently employed as a termite inspector and had "difficulty concentrating on his job."  The Veteran was observed to be neatly groomed and oriented time three.  On mental status examination, the Veteran exhibited psychomotor slowing; "some impairment in communication" and "slow and somewhat tangential speech" consistent with psychomotor slowing; intact concentration, memory, and judgment; and "passive suicidal ideation."  The Veteran was diagnosed with major depressive disorder secondary to general medical condition.  A GAF score of 52 was advanced.  

A November 2010 VA mental health clinic treatment record reports that the Veteran complained of stress, depression, anergy, and anhedonia.  He reported that he had quit his job as it caused him too much stress and depression.  On mental status examination, the Veteran exhibited a restricted affect; an upset mood; goal-directed thought processes; limited judgment; and no suicidal or homicidal ideation, hallucinations, or delusions.  

A November 2010 VA psychiatric evaluation states that: the Veteran's depression had worsened since the May 2010 VA psychiatric examination; "he has difficulty with his [activities of daily living and] ... often neglects his personal appearance and hygiene;" "he is unable to concentrate and as a result, his memory is impaired which causes him to be unable to perform even the simplest tasks required of any job;" and he "had to stop work completely since approximately October 16, 2010, due to his major depression."  A GAF score of 45 was advanced.  The VA psychiatrist opined that "I believe that his is totally and permanently unemployable due to his service-connected major depressive disorder."  

At a December 2010 VA psychiatric examination, the Veteran complained of worsening psychiatric symptom.  He reported that he had quit his job as a termite inspector as he was unable to perform his duties due to his stress and fatigue.  The Veteran was diagnosed with major depressive disorder secondary to general medical condition.  A GAF score of 50 was advanced.  

An April 2011 VA mental health clinic treatment record conveys that the Veteran complained of depression and suicidal thoughts.  On mental status examination, the Veteran exhibited a severely restricted affect; an "improved, but still depressed mood;" limited insight and judgment; "hopelessness, but states that suicide is against his religion;" and no hallucinations or delusions.   

At the November 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that his psychiatric disorder was manifested by suicidal thoughts and prevented him from working.  

At a May 2012 VA psychiatric examination, the Veteran's major depressive disorder was determined to be manifested by a depressed mood, anxiety, suspiciousness, "near continuous panic or depression affecting the ability to function independently, appropriately, and effectively;" chronic sleep impairment; "mild memory loss, such as forgetting names, directions, or recent events;" a flattened affect; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; "difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting;" suicidal ideation; neglect of personal appearance and hygiene; and "intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene."  A GAF score of 40 was advanced.  The examiner concluded that the Veteran's major depressive disorder was productive of "occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood."  

On and after May 22, 2010, the Veteran's depressive mood disorder has been shown to be productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood which renders him "totally and permanently unemployable" due to symptoms including a depressed mood, anxiety, suspiciousness, "near continuous panic or depression affecting the ability to function independently, appropriately, and effectively;" chronic sleep impairment; "mild memory loss, such as forgetting names, directions, or recent events;" a flattened affect; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; "difficulty in establishing and maintaining effective work and social relationships;" "difficulty in adapting to stressful circumstances, including work or a work-like setting;" suicidal ideation; neglect of personal appearance and hygiene; "intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene" and GAF scores of between 40 and 52.  The Board finds that the Veteran's service-connected psychiatric disability most closely approximates the criteria for a 100 percent schedular evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434.  

D.  Extra-schedular Consideration

The Board has evaluated whether the Veteran's claim for an increased evaluation for his depressive mood disorder for the period prior to May 22, 2010, should be referred for consideration of extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of the Veteran's multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  
With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depressive mood disorder during the period prior to May 22, 2010, with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9434, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable evaluations will be assigned for a depressive mood disorder which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass significant occupational and social impairment and symptoms which fall squarely within the diagnostic criteria for a 30 percent evaluation during the period prior to January 5, 2009, and a 70 percent evaluation during the period from January 5, 2009, to May 21, 2010.  The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in evaluating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each evaluation, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The evidence considered in determining the level of impairment under 338 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Therefore, the Board determines that referral of the Veteran's claim for an increased evaluation for his depressive mood disorder for the period prior to May 22, 2010, for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  


ORDER

An evaluation in excess of 30 percent for the Veteran's depressive mood disorder for the period prior to January 5, 2009, is denied.  

A 70 percent evaluation for the Veteran's depressive mood disorder for the period from January 5, 2009, to May 21, 2010, is granted subject to the laws and regulations governing the award of monetary benefits

A 100 percent schedular evaluation for the Veteran's depressive mood disorder for the period on and after May 22, 2010, is granted subject to the laws and regulations governing the award of monetary benefits


REMAND

Cervical Spine Disorder

The report of the September 2007 VA psychiatric examination indicates that the Veteran's experienced neck pain, headaches, and poor sleep related to his service-connected psychiatric disorder.  The Veteran was afforded a May 2012 VA spine examination.  The Veteran was diagnosed with cervical spine degenerative disc disease.  The examiner opined that the Veteran's cervical spine degenerative disc disease "is not due to military service" and was "not caused or aggravated by the Veteran's chest wall disability and not due to bronchoscopy in 1980."  The examiner did not address the September 2007 VA examination report and advanced no findings as to the relationship, if any, between the Veteran's cervical spine disorder and his service-connected depressive mood disorder.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for a depressive mood disorder and anterior chest wall contusion residuals with right anterior chest and back pain.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA spine evaluation is required to adequately address the issues raised by the instant appeal.  

An October 2010 VA treatment record states that an assessment of "neck pain, [possible degenerative joint disease] - followed by community provider" was advanced.  Clinical documentation of the cited private treatment is not of record.  VA clinical documentation dated after May 2012 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Throat Disorder

The report of a May 2012 VA gastrointestinal examination conveys that "patient states that he gets flare up of his heartburn with psychological stress."  The Veteran was diagnosed with GERD.  The examiner opined that "the mild GERD is not caused by or a result of blunt trauma to his left anterior chest and/or from the bronchoscopy that was performed [in October 1970] in service.  The VA physician advanced no findings as to the relationship, if any, between the Veteran's GERD and his service-connected depressive mood disorder.  Therefore, the Board finds that further VA gastrointestinal examination is needed.  

TDIU for the Period Prior to October 16, 2010.

The Veteran's entitlement to a TDIU for the period prior to October 16, 2010, is inextricably intertwined with the issues of service connection for a cervical spine disorder and a throat disorder given that such a determination requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed recurrent cervical spine disorder, throat disorder, and GERD, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2012.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his recurrent cervical spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent cervical spine disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is currently in effect for a depressive mood disorder and anterior chest wall contusion residuals with right anterior chest and back pain.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his recurrent throat/gastrointestinal disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent throat/gastrointestinal  disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natur al progression due to the Veteran's service-connected disabilities.  

Service connection is currently in effect for a depressive mood disorder and anterior chest wall contusion residuals with right anterior chest and back pain.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


